DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 7/22/22 to the restriction requirement of 5/24/22 has been received.  Applicant has elected Group I and the species “T cells with decreased or eliminated expression, activity, or function of NRP1 and methods of making and using the same.”  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  
Claims 1, 3, 5, 28, 29, 34, 38, 42, 43, 47, 48, and 54-57 are pending.
Claims 5, 28, 29, 43, 48, and 54-56 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 1, 3, 34, 35, 38, 42, 47, and 57 are currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, the term “preferably" renders the claim indefinite because it is unclear whether, or how, possible limitations following the term are part of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 34, 38, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leclerc et al (Nature Communications, July 2019, 10(1)(3345): 1-14).
Leclerc et al teaches obtaining isolated CD8 Tumor infiltrating T cells modified by contacting the cells with anti-NRP1 antibodies to decrease NRP1 activity or function (Figure 5g and page 8, in particular). As defined by claim 34, said method is a method of generating T cells for adoptive cell transfer to a subject suffering from cancer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 34, 35, 38, 42, 47, and 57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leclerc et al (Nature Communications, July 2019, 10(1)(3345): 1-14) in view of Zhang et al (Front Med, 2017, 11(4): 554-562).
Leclerc et al teaches obtaining isolated CD8 Tumor infiltrating T cells from cancerous tumors and contacting the cells with anti-NRP1 antibodies to decrease NRP1 activity or function (NRP1 is “Nrp-1” and “Neuropilin-1”; see Figure 5g and page 8, in particular). Leclerc et al further teaches inhibiting NRP1 in CD8 Tumor infiltrating T cells enhances the migration and cytotoxicity of the cells (Figure 5, in particular). Leclerc et al further teaches blockade of NRP1 enhances CD8 T cell proliferation, cytotoxicity, and tumor control in vivo (Figure 6, in particular). Leclerc et al further concludes “…these results demonstrate that blockade of Nrp-1 on CD8+ T cells hold therapeutic potential….”
Leclerc et al does not specifically teach modifying T cells with a genetic modifying agent capable of targeting NRP1 or gene transcript thereof or administering modified T cells to a subject.  However, these deficiencies are made up in the teachings of Zhang et al.
Zhang et al teaches CRISP-Cas9 as a gene editing mechanism to remove single or multiple genes from T cells (left column on page 555, in particular). Zhang et al further teaches such gene edited T cells can be used in adoptive cell transfer (left column on page 555, in particular). Zhang et al further teaches therapeutically treating a subject with cancer comprising genetically removing a gene (LAG-3) from T cells that is known to inhibit a T cell activity and therapeutically treat a subject by administering the modified T cells to a subject with cancer (Figure 5, in particular). 
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat a subject with cancer comprising obtaining isolated CD8 Tumor infiltrating T cells from a cancerous tumor (as taught by Leclerc et al), removing NRP1 gene from the isolated T cells using a CRISP-Cas9 technique (of Zhang et al) to obtain isolated T cells lacking NRP1 expression or activity, and administering the isolated T cells lacking NRP1 expression or activity to subjects with cancer because: Zhang et al teaches CRISP-Cas9 as a mechanism to remove genes from T cells used to treat a cancer; removal of NRP1 gene by CRISP-Cas9 is a known predictable technique to remove activity of a gene from a T cell; and T cells lacking NRP1 expression or activity due to CRISP-Cas9 removal of NRP1 gene would predictably be therapeutically beneficial to subjects with cancer because Leclerc et al teaches inhibiting NRP1 enhances the migration and cytotoxicity of CD8 Tumor infiltrating T cells and Leclerc et al teaches blockade of NRP1 enhances CD8 T cell proliferation, cytotoxicity, and tumor control in vivo. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 1 and 3 are directed to a natural phenomenon because the claims recite a natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: CD8 T cells, including CD8 tumor infiltrating T cells, described as being “modified” to decrease or eliminate expression, activity, or function of NRP1. Such cells are not markedly different than naturally occurring CD8 tumor infiltrating T cells of Leclerc et al (Nature Communications, July 2019, 10(1)(3345): 1-14) that do not express NRP1 (see Figure 1, in particular). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the describing the cells as being “modified” to decrease or eliminate expression, activity or function of NRP1 does not markedly differentiate the cells from naturally-occurring CT8 tumor infiltrating T cells that do not express NRP1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642